                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

        vs.                                                        No. 11-10168-01-JTM

MATTHEW L. CHURCH,
           Defendant.




                                  MEMORANDUM AND ORDER


        The defendant Matthew Church pled guilty to bank robbery on March 5, 2012, and

was sentenced to 180 months imprisonment. (Dkt. 20, 29). His sentence was affirmed by

the Tenth Circuit on March 1, 2013. United States v. Church, 512 Fed. App’x 760, 762 (10th

Cir. 2013). Church now moves1 to vacate the sentence under 28 U.S.C. § 2255, presenting

two arguments. First, he contends that he should not have been treated as a career

offender based on his federal robbery charge and earlier state convictions for burglary,

attempted robbery, and attempted aggravated robbery. Second, he contends his robbery

conviction is invalid as it did not affect interstate commerce.




1In 2016, Church filed an earlier motion for relief (Dkt. 44) under 28 U.S.C. § 2255 based on the Supreme
Court’s decsision in Johnson v. United States, 135 S.Ct. 2551 (2015), but he voluntarily dismissed the motion
prior to any decision by the court on the merits. (Dkt. 52).
        Church’s first argument is precluded by the Supreme Court’s decision in Beckles v.

United States, 137 S.Ct. 886, 892 (2017), which determined that sentences rendered under

the advisory Sentencing Guidelines (as was the defendant’s) are not subject to vagueness

challenges.2 Church’s interstate commerce clause argument is barred by the relevant

statute of limitations. Under 28 U.S.C. § 2255(f)(1), any collateral attack on the judgment

of conviction must be made within one year of when it became final. Church’s conviction

became final October 7, 2013, after the Supreme Court denied his petition for certiorari

following his appeal to the Tenth Circuit. The present motion is thus four years beyond

the limitations period.

        IT IS ACCORDINGLY ORDERED this day of July, 2019, that the defendant’s

Motion to Vacate (Dkt. 53) is hereby denied.



                                                  s/J. Thomas Marten
                                                  J. Thomas Marten, Judge




2Any such challenge under Johnson v. United States, 135 S.Ct. 2551 (2015) is also untimely. Under 28 U.S.C.
§ 2255(f)(3), Church had one year from the June 26, 2015 decision in Johnson to raise his claim of vagueness.
His present motion is over two years past this deadline.
                                                     2
